The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

	The Amendment filed August 17, 2021 has been entered. Claims 1-36 are pending. Claims 1-20 and 28-36 are withdrawn as being directed towards non-elected methods. Claims 21 and 25 have been amended.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Steiger (US 2011/0206826 A1; Aug. 25, 2011) in view of Toh (US Patent No. 5,786,018; July 28, 1998), Misaki et al. (US Patent No. 4,765,996; Aug. 23, 1988) and Ziegler et al. (US 2002/0045004 A1; April 18, 2002; already made of record) as evidenced by Jouki et al. (“Some Physical Properties of Rice Seed”, July 1, 2012, Research Journal of Applied Sciences, Engineering and Technology 4(13): 1846-1849).
Regarding claims 21, 22 and 25, Steiger discloses a method of producing fortified milled rice grains comprising:
 steaming rice grains to denature the starch crystalline structure of the entire surface of the rice grains and soften the entire rice grains ([0019], [0021] and [0027]),
 forcing at least one micronutrient into the denatured rice grains ([0020], [0026] and [0029]), wherein the micronutrient can be zinc and iron ([0015]), and 

Steiger further teaches that the fortified rice grains are washable with no significant loss of vitamins detected when washed ([0037]). 
Steiger discloses that the powdered micronutrient is a water-insoluble micronutrient, such as a fat soluble vitamin ([0029]).
While Steiger discloses a fortified rice grain comprising micronutrients wherein the micronutrients are mixed with the denatured rice grains, Steiger fails to disclose that the micronutrient is forced to penetrate into the surface of the rice grain by pushing the micronutrient into the denatured rice grains or by high speed spray, high speed or pressure air, high speed or pressure inert gas, inert gas assisted spray, or a combination thereof at a pressure of at least about 2200 psi. 
Misaki discloses a method of enriching rice with nutrients by spraying the nutrients onto the rice (col 4 lines 1-10; See Examples). Misaki fails to specifically teach that such spraying forces the micronutrients into the rice grains, however, Jouki discloses that rice grains are porous and therefore as the micronutrients are sprayed onto the rice, some micronutrients would penetrate the rice grains as evidenced by Jouki. As the spraying of Misaki results in micronutrients being forced, or pushed into the rice grains due to the porosity of the rice grains, Misaki is considered to teach forcing the micronutrients into the denatured rice grains by pushing the micronutrient into the denatured rice grains. 
Ziegler teaches a method of coating foods with an edible coating, wherein the coating is sprayed using high pressure carbon dioxide (e.g. inert gas) ([0002] and prima facie case of obviousness exists. (MPEP 2144.05 I)
As such methodology of spraying nutrients and high pressure spray coating is known in the art for enriching rice, it would have been obvious to one of ordinary skill in the art to spray the micronutrients of Steiger onto the rice instead of mixing. This is simple substitution of one known method of enriching rice for another and yields the predictable result of producing micronutrient enriched rice grains. It further would have been obvious to use high pressure inert gas spray as taught by Ziegler in order to ensure the micronutrients are retained on the rice. As stated above, Misaki discloses spraying, which is also considered pushing, and therefore Steiger in view of Misaki and Ziegler teach forcing at least one powdered nutrient into the denatured rice grains by pushing using high speed spraying at a pressure of at least about 2200 psi.
As stated above, the combination of the prior art teaches a fortified rice grains wherein the micronutrient remains embedded therein. Steiger further teaches that the micronutrient can be zinc and iron ([0015]). With respect to the retention rate of zinc being about 94% after washing and cooking and the retention rate of iron being about 85% after washing and cooking the rice grains, the examiner notes that as the prior art teaches forcing the micronutrients into the rice grains using the same method as claimed (e.g. pushing or high speed spray), it would have been obvious for the rice of Steiger to have the claimed retention rate for zinc and iron.  

Steiger and Misaki disclose the process as described above, but fail to teach a reclaiming step of unpenetrated powdered fortified micronutrient by air blowing, sieving or a combination thereof.
 Toh discloses a process for preparing a fortified noodle product, wherein sieving or air blowing is used to take away excess water during the process of making the product (col 4 lines 5-10).
It would be obvious to one of ordinary skill in the art to reclaim any excess or unused micronutrient that is sprayed/pushed into the rice grains of Steiger. Such methodology is well known in the art for removing excess material for processes of making fortified grain products and therefore it would have been obvious to use air blowing or sieving for removing excess micronutrient in the process of Steiger based upon what is taught by Toh.
Regarding claims 23 and 24, Steiger discloses that the powdered micronutrient is a water-insoluble micronutrient, such as a fat soluble vitamin ([0029]).
Regarding claim 26, Steiger discloses a fortified rice product ([0001]).
Regarding claim 27, Steiger discloses that the fortified rice can be mixed with non-fortified rice ([0033]).


Response to Declaration
The Declaration under 37 CFR 1.132 filed June 7, 2021 is insufficient to overcome the rejection of claims 21-27 based upon the 103 rejection as set forth in the last Office action. 
In the Declaration, applicant asserts that the instant invention provides unexpected results for high quality rice products having unexpected and extremely high retention rates for iron and zinc micronutrients that are forced into the rice grains. 
Applicant states that the unexpected results are due to the use of high speed pressure/spray at about at least 2,200 psi to force the micronutrient into the rice grains. Applicant further states that the higher the pressure, the deeper the penetration and retention of the micronutrients.
While the examiner agrees that the prior art fails to teach the retention rates of the micronutrients in the rice grains, applicant’s showing of unexpected results is not commensurate in scope with the claims. Applicant states that the high speed pressure/spray of at least about 2,200 psi is critical in producing the unexpected results, however, such criticality has not been demonstrated in the showing of unexpected 
Further, the claims recite a pressure of at least about 2200 psi, which is a broad range not having an upper limit. No data has been provided showing at a high pressure produces the same results as a pressure of 2200 psi. Therefore applicant’s showing of unexpected results are not commensurate in scope with the claims. 
Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Further, it is not clear what the control is in the Declaration. The Declaration appears to use plain jasmine rice bought from the store as the control, however, the instant claims are directed towards a fortified rice. Therefore, it is not clear how retention rates can be compared using unfortified rice, as the nutrient content would expectedly be lower than fortified rice. 
As stated in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Therefore, as applicant has not compared the closes prior art to show unexpected results and has not shown criticality for the claimed pressure that results in the claimed retention rates, the Declaration is not found persuasive. 

Response to Arguments
Applicant’s arguments are not found persuasive for the same reasons as stated above with respect to the Declaration. 
Applicant states that the unexpected results are due to the use of high speed pressure/spray at about at least 2,200 psi to force the micronutrient into the rice grains. Applicant further states that the higher the pressure, the deeper the penetration and retention of the micronutrients.
While the examiner agrees that the prior art fails to teach the retention rates of the micronutrients in the rice grains, applicant’s showing of unexpected results is not commensurate in scope with the claims. Applicant states that the high speed pressure/spray of at least about 2,200 psi is critical in producing the unexpected results, however, such criticality has not been demonstrated in the showing of unexpected results. Applicant has not established that the claimed range is critical in producing the unexpected results (i.e. the retention rates) over the prior art. Applicant has only provided data showing that a pressure of 2200 psi produced the claimed retention rates. However, to show criticality, data must be provided showing that a pressure right outside the claimed range does not produce the same results as the claimed pressure. 
Further, the claims recite a pressure of at least about 2200 psi, which is a broad range not having an upper limit. No data has been provided showing at a high pressure produces the same results as a pressure of 2200 psi. Therefore applicant’s showing of unexpected results are not commensurate in scope with the claims. 
Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Further, it is not clear what the control is in the Declaration. The Declaration appears to use plain jasmine rice bought from the store as the control, however, the instant claims are directed towards a fortified rice. Therefore, it is not clear how retention rates can be compared using unfortified rice, as the nutrient content would expectedly be lower than fortified rice. 
As stated in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Therefore, as applicant has not compared the closes prior art to show unexpected results and has not shown criticality for the claimed pressure that results in the claimed retention rates, applicant’s arguments are not found persuasive. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Primary Examiner, Art Unit 1791